Title: Enclosure: Account with John Banister, Jr., 14 March 1792
From: Jefferson, Thomas
To: 


          EnclosureAccount with John Banister, Jr.
          When Mr. John Bannister junr. was about to leave Paris in Jan. or Feb. 1787. he found that he had not money to pay his expences there, and his journey to Havre, by a considerable sum. He applied to me to lend him what might be deficient. The distress to which he was exposed, his honest worth, and my friendship for him and his family were motives sufficient to induce me to do that and more for him. He sent his servant to me the morning he was going away, and I sent him what was necessary for the accounts he had got in, and his expences to Havre. From Havre he sent me his receipt for this, in a letter dated at that place Feb. 10. 1787. But there were some accounts which he had not been able to get in nor to know their amount. He desired Mr. Burrell Carnes (American Consul at Nantes, but then at Paris, and in intimate habits of friendship with him) to collect them, and desired me verbally to pay them. Mr. Carnes sent me a specification of them the 19th of Feb. and I paid him the amount on the spot, being 1241 livres 9. sous. Mr. Bannister in a letter of Jan. 3. 1788. apologizes for making no remittance to me. In another of Apr. 20. 1788. he inclosed a bill of exchange on Alexander Willoch of London which was protested for nonpayment. By the vouchers taken (and lodged I think in the hands of Mr. Eppes) it appears that my advances for him amounted to 4073. livres 19 sous. which at 25. livres to the pound sterling (the common exchange at that day) is £162.19 sterling. But recurring to my private memorandums, I find I have noted against him only 3173 livres. 19. sous or £126.19. sterling. Consequently, either I have omitted 900. livres or £36. sterl. to my prejudice, or Mr. Bannister has made an error of that amount to his own prejudice. My memory not enabling me to say which has been the case, I am willing to suppose the latter, and consequently that my expences, contrary to the evidence of the vouchers, may have been but 3173. livres 19. sous.—I claim no extra interest on his protested bill of exchange, but having been so long kept out of my money, and very inconveniently, I charge the common interest of [ ] per cent from the dates of the advances till paid.
          John Bannister junr. decd. to Th: Jefferson
          
            
              
              
              
              livres sous
            
            
              1787.
              Feb. 10.
               to his promissory note
              2800- 0
            
            
              
              Feb. 19.
              to paid Burrell Carnes for discharge of his accounts
              1241- 9
            
            
              1788.
              Oct. 21.
              to charges of protest on his excha. of £50. being 25/
              —32–10
            
            
              
              
              
              4073–19
            
            
              Credit.
              by a supposed error as before mentioned
              –900– 0
            
            
              
              Balance remaining due to Th: Jefferson
              3173–19
            
          
          which balance at 6/8 Virginia to the French crown of 6. livres amounts to £176.6.7 Virginia money, to which is to be added the interest as before mentioned, and a deduction to be made of any payment or payments which may have been made by his administrator.
          
            Th: Jefferson
          
          
            Philadelphia to wit
            Thomas Jefferson made oath before me that the preceding statement of facts and accounts is just, and true, and that the deceased John Bannister junr. owed  him the sum of 3173. livres 19. sous, or £176.6.7 Virginia money therein stated. Which sum with it’s interest is still due, saving only what may have been pd. thereof by the representative of the sd. J. Bannister junr. since his death. Mar. 14. 1792.
          
          
            John Barclay, Mayor
          
        